Case 6:19-cv-00365-JDK Document 20 Filed 09/27/19 Page 1 of 10 PageID #: 497



                IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF TEXAS
                           TYLER DIVISION                           FILED
                                                                       SEP 2 7 2019
CITY OF CANTON, TEXAS, §
                                                                   Clerk, U.S. District Court
                                        §             ;                 Texas Eastern
    Plaintiff, §
                                        §
VS. § NO. 6:i9-CV-365-JDK
                                        §
NEW BEGINNINGS FELLOWSHIP §
CHURCH OF HOUSTON, TEXAS and §
BARNEY JOE DONALSON, JR, §
Individually and d/b/a as §
COVENANT COMMUNITY OF NEW §
BEGINNINGS FELLOWSHIP/ §
CANTON, §
                                        §
      Defendants. §

        DEFENDANT DONALSON'S EMERGENCY MOTION FOR
           TEMPORARY RESTRAINING ORDER AND/OR
                  PRELIMINARY INJUNCTION

TO THE HONORABLE JUDGE OF SAID COURT:

     NOW COMES JOE DONALSON, Defendant, and, files this his

Emergency Motion For A Temporary Restraining Order and/or Preliminary

Injunction. In support, Donalson will show the Court as follows:




      I. SUMMARY OF RELIEF SOUGHT IN THIS MOTION

      1. The city of Canton ordered Oncor to disconnect electric service at a
                                    1
Case 6:19-cv-00365-JDK Document 20 Filed 09/27/19 Page 2 of 10 PageID #: 498




church building, and has issued an order condemning the property. Today,

the city attorney advised the undersigned that the condemnation order

extends not only to the building, but also to parking lot, roads, and other

empty lots that are part of property owned by the church. The city attorney

states that church members are prohibited from being anywhere on their

property. Hence, the city has denied permits for a yard sale - an event to raise

money for extensions to the building's fire sprinkler system      scheduled to

take place on Saturday (9/28/2019), and New Beginnings can no longer hold

the weekly church services that are currently being held outdoors. New

Beginnings seeks an order that the city restore electricity to its property, and

that religious services and other church activities be allowed to continue.



      II. BACKGROUND

      2. This case involves a Houston church that in 2017 purchased a 110-bed


nursing home in Canton, Texas, to use as an emergency shelter for refugees of


Hurricane Harvey, and then to later establish a permanent facility offering a

worship sanctuary, housing and other services (clothing distribution, job

search classes, counseling, substance abuse treatment, etc) to needy


individuals. Unknown to the church at the time of purchase, the City of
Case 6:19-cv-00365-JDK Document 20 Filed 09/27/19 Page 3 of 10 PageID #: 499



Canton and private developers were proposing a new road behind the church's

property for a high end residential development. Although the church has

signed over an easement to allow a proposed road and utilities to pass through

their property, they have repeatedly refused to sell their property to private

developers. Because area residents do not want the facility in their

neighborhood and developers covet the church property, they have applied

enormous pressure on city officials to do everything possible to demolish the

facility.

       3. Here, the facts show that even before the church bought the

property, in a recorded conversation the town's Boss Hogg warned the


utilities in the building would be red tagged if the church attempted to do

anything the city didn't like. See https://youtu.be/TQNMWCaQZhs The

facts also show that after purchase, the city of Canton contracted a private

electrician - one who was first terminated, then allowed to resign by the City

of Mineola for soliciting bribes - to inspect the facility. Although the building

had electric service for over 45 years, the electrician red tagged it as “unsafe”

because “ it wasn't wired correctly when built.” On the basis of this patently

false “unsafe” determination, Canton had Oncor disconnect electrical service


to the building while church members and volunteers were inside cleaning,
Case 6:19-cv-00365-JDK Document 20 Filed 09/27/19 Page 4 of 10 PageID #: 500




leaving them in darkness. Subsequently, the same inspector tore up a permit

application for service to a temporary pole, declaring that the church was not

getting power to the building under any circumstances.




     4. The facts show that Canton has systematically engaged in a pattern

of conduct designed to block two previous owners and now New Beginnings

Church from repairing and renovating the facility. They have either denied or

ignored over a dozen permit applications. They have been openly hostile,

declaring that You are not going to open a shelter in our city. Under the

guise of an administrative search warrant, issued on the basis of a probable

cause affidavit alleging facts that their affiant later admitted were untrue, city

officials broke into the church building. On one occasion, Canton City

Manager Lonnie Cluck was streamed live on Youtube declaring “we are not

granting any permits for that property under any circumstances.” See

https://youtu.be/vSyl3UJ50uY



      III. Legal Issues

     5. Of utmost importance here are the implications of the free exercise

clause of the federal constitution. U.S. Constit., Amendment I. Every action
Case 6:19-cv-00365-JDK Document 20 Filed 09/27/19 Page 5 of 10 PageID #: 501



taken here, and every action sought to be blocked by Canton, involves the

exercise of religious worship. Congress has passed the Religious Land Use and

Institutionalized Persons Act, and the State of Texas has passed the Religious

Freedom and Restoration Act to provide a remedy in situations like what is

present here. Canton's turning off electricity and prohibiting outdoor religious

worship services are not the least restrictive means of furthering a compelling

governmental interest. Here, in an effort to make it cost prohibitive for New

Beginning's to use their church building, Canton has refused to make any

accommodations at all, instead insisting on strict compliance with all current

building codes. The globalist code adopted by Canton attempts to override

the Texas Constitution prohibitions against retroactive laws affecting vested

property rights, and fails to grandfather existing buildings based on

compliance with codes in effect when constructed. In an ef ort to keep the

church from opening, city officials have denied all permits, and have

demanded that before church members can do anything with their building

they must pay hundreds of thousands of dollars for new city water lines, a fire

sprinkler system, architect blueprints, engineering and environmental studies,

etc. Canton is now aggrieved that church members, in defiance of the city's

wishes, are holding church services outdoors, and have been cleaning,
Case 6:19-cv-00365-JDK Document 20 Filed 09/27/19 Page 6 of 10 PageID #: 502



painting, and replacing flooring with a declared intent to use their property for

religious purposes. To try to stop the church, the conducted a sham

 comdemnation hearing and are now trying to prevent any and all use of the

property until they can get an order to demolish it.



        IV. ARGUMENT



         6. The undersigned asks the Court to take into consideration that he

is the operational director of a nonprofit religious organization totally funded

by donations from generous persons wanting to help others in need. This

organization receives no government funding. The cost of fees and legal

representation in this and another federal case has already exceeded $10,000,

forcing diversion of funds that should have gone towards the operations of

facilities in Houston. This Canton issue, along with Tropical Storm Imelda

flooding of one of facilities, has placed us in dire financial straits. We may

soon have to close one of our Houston facilities due to an inability to pay for

repairs and outstanding utility bills.



      7. The undersigned also asks this Court to take into consideration that
Case 6:19-cv-00365-JDK Document 20 Filed 09/27/19 Page 7 of 10 PageID #: 503



we are very much aware of the safety issues in our building; that is why we are

currently conducting religious services outside the building. Over the past

year, our members and volunteers have been actively working to make repairs


and improvements as unding allows. Canton, however, is overreacting. Many


of its allegations concerning safety are pretextual (they want the building

gone so developers can build a new subdivision) and/or simply untrue. Canton

argues in its pleadings that current safety issues exist due to asbestos in the

building. In reality, the building was remodeled in 1991 under the supervision

of HBJ Architects of Dallas, at which time asbestos containing materials (floor

and ceiling tiles) were removed and replaced. In 2017, testing revealed only

trace amounts of asbestos in glue residue underneath the floor tiles installed in

1991. Here, New Beginnings is not doing any major construction or structural

modifications. Other than vague allegations of possible asbestos, Canton has

not presented any evidence proving that asbestos remained in the building

after the 1991 remodel, or that the activities of New Beginnings volunteers

(cleaning mildew, painting, patching holes, exchanging old light fixtures to

energy efficient LED bulbs, replacing broken ceiling tiles, and laying down new

carpet tiles) presents a safety hazard to occupants of the building. Also,

Canton alleges there is mold in the building that poses safety concerns. Mold
Case 6:19-cv-00365-JDK Document 20 Filed 09/27/19 Page 8 of 10 PageID #: 504



is a living organism that was put on this planet by our Creator. It is found

everywhere. Canton's spurious claim that there is dangerous mold in New

Beginning's property, without more, cannot support relief depriving church

members use of their property. Canton has not conducted any testing, nor

presented any lab reports proving that spots of discoloration on walls are in

fact mold, what type of mold it is, and/or whether it is of a type that poses

safety concerns. Canton also has submitted photographs showing the use of

extension cords to obtain electricity from solar panels and generators, and

showing portable propane heaters used to warm the interior of the building

last winter. While these photos are the fruit of an illegal search warrant, and

as such are inadmissible, they are also not an accurate depiction of current

conditions. The Declaration of Joe Donalson on file in this case has pictorial

exhibits proving that: (i) bleach and other cleaning materials have been used

to clean and remove discolored spots on walls and ceilings; (2) the temporary

extension cords have been removed; and (3) there are no longer any propane

heaters in the building. Further, as demonstrated in two recent videos

streamed live from a cell phone into a Youtube server, the building currently

has a working smoke detection and fire alarm system, along with a fire

sprinkler system that frilly complied with all codes applicable to the building at
Case 6:19-cv-00365-JDK Document 20 Filed 09/27/19 Page 9 of 10 PageID #: 505



the time of its construction. See https://youtu.be/deUBAutw8Co and

https://youtu.be/KM_SNaVWiiU Finally, Kenney Reed, the licensed

master electrician whose company wired the building, has checked the

property and verified there is no safety risk in turning the electricity back on.

See Attachment #1.




    V. RELIEF

      y. For the foregoing reasons, Movant respectfully prays for an

emergency temporary restraining order requiring restoration of electrical

service to the church property, and allowing continuation of the weekly

religious services being held on the property.




                                    Respectfully submitted,




                                    Joe Donafson, Minister
                                    New Beginnings Fellowship Church
                                    P.O. Box 310841
                                    Houston, TX 77231
                                    (713) 928-0062
                                     newbeginningshouston@live.com
Case 6:19-cv-00365-JDK Document 20 Filed 09/27/19 Page 10 of 10 PageID #: 506




                       CERTIFICATE OF CONFERENCE

       Opposing counsel E Voss has stated he opposes any type of injunctive
relief in this case.




                                              Donalson




                         CERTIFICATE OF SERVICE

      I certify that I have served a copy of this pleading in a manner consistent
with the Federal Rules of Civil Procedure on this 26th day of September, 2019.




                                     joe Donalson

                                     /




                                         10
